Citation Nr: 0915401	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  05-10 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

1.  Entitlement to service connection for post-operative 
residuals of a tumor of the thoracic spine.

2.  Entitlement to special monthly compensation based on the 
need for aid and attendance.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran  had active service from April 1967 to April 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Oakland, California Regional Office 
(RO).  

A hearing was held at the RO before the undersigned Veterans 
Law Judge in June 2008.

The claim for aid and attendance benefits is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

Competent medical evidence shows that the Veteran 's tumor of 
the thoracic spine developed as a result of exposure to 
herbicides during active service.  


CONCLUSION OF LAW

A tumor of the thoracic spine was incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran  is seeking service connection for post-operative 
residuals of a tumor of the thoracic spine.  He contends that 
he developed the tumor as a result of exposure to Agent 
Orange.  During the hearing held before the undersigned 
Veterans Law Judge in June 2008, the Veteran reported that he 
first started having symptoms of spine pain shortly after 
service.  He further stated that his treating physician had 
advised him that given the size of the tumor on his spine and 
the slow growing nature of that type of tumor, the tumor 
would have had onset during or shortly after service.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110.  Under 38 C.F.R. § 3.309(e), certain 
diseases may be presumed to have resulted from exposure to 
certain herbicide agents such as Agent Orange.  Even if an 
appellant is found not entitled to a regulatory presumption 
of service connection, the claim must still be reviewed to 
determine if service connection can be established on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994) (holding that the Veteran s' Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does 
not preclude a Veteran  from establishing service connection 
with proof of actual direct causation).  Where the issue 
involves such a question of medical causation, competent 
evidence is required.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

The Veteran had active service from April 1967 to April 1969.  
The Veteran 's DD 214 confirms that he was in Vietnam for one 
year.  Therefore, exposure to herbicides such as Agent Orange 
is presumed.

The Veteran's post service medical records include a private 
treatment record dated in February 1996 which reflects that 
he complained of throbbing pain in the spine along with 
radiation pain in the left arm and left leg.  A VA treatment 
record dated in April 2000 reflects that the Veteran  gave a 
history of progressive sensory hypoesthesia from the toes of 
the left foot which progressed to involve the left buttock 
and up to the chest area.  A cervical and thoracic magnetic 
resonance imaging was performed and showed evidence of an 
intramedullary cystic lesion at the upper thoracic spinal 
cord.  

A VA hospital summary dated in October 2000 reflects that the 
Veteran  underwent surgery on the spinal cord tumor at T1 
through T4.  Unfortunately, the end result was paraplegia.  
The discharge diagnosis was T1 through T4 intramedullary 
astrocytoma.  The pathology report dated October 23, 2000 is 
of record.  The diagnosis was astrocytoma, low grade.

The Board requested an opinion as to the likelihood that the 
astrocytoma developed as a result of the Veteran 's exposure 
to herbicides such as Agent Orange during service.  

In a written opinion dated in April 2009, a VA physician who 
is on the oncology staff at a VA clinic reviewed the 
Veteran's medical history.  He noted that the Veteran had 
active service in Vietnam during which time he was exposed to 
the herbicide Agent Orange.  Immediately after service, he 
developed multiple skin growths that were treated with laser 
and surgery.  In the 1980's, he developed non-stop back pain 
which slowly progressed to radiations to the left 
extremities.  In 1996/1997, he was found to have a slow 
growing tumor of the upper thoracic spine on an MRI study.  
In October 2000, he had the tumor removed surgically and 
pathology showed a low grade Astrocytoma.  He initially did 
well after the surgery, but soon became paraplegic after an 
accident on the recovery floor of the surgery.

The VA physician noted that one of the components of Agent 
Orange, TCCD, a dioxin, is unusually toxic and is classified 
as a known human carcinogen.  The physician further noted 
that studies by the Institute of Medicine (IOM) reflected 
that brain cancer and other nervous system cancers were 
currently classified as "inadequate/insufficient evidence to 
determine whether an association exists."  The VA physician 
further stated, however, that the usefulness of such studies 
were very limited when guiding decisions on low incidence 
diseases such as neurological malignancies.  

The VA physician further noted that the appellant appeared to 
have suffered from multiple organ damage from Agent Orange 
exposure, including multiple skin lesions and diabetes.  The 
examiner stated that although the IOM conclusion was that 
there was insufficient evidence to determine an association 
between such tumors and Agent Orange, the limitations of the 
IOM study had to be understood.  The physician concluded that 
in this case, it was necessary to use the best clinical 
judgment using the clinical information, clinical experience, 
and the current understanding of the disease.  He then stated 
that:

My personal opinion is that the appellant's Agent 
Orange exposure was at least a contributory if not 
the sole cause of his spinal cord tumor.  I agree 
with the other physician's assessment as documented 
in his hearing.  The Astrocytoma is slow growing 
and may have taken years to develop symptoms and 
the onset of the tumor could be as early as the 
70's.  

Thus, competent medical evidence shows that the Veteran's 
tumor of the thoracic spine developed as a result of exposure 
to herbicides during active service.  Accordingly, the Board 
concludes that a tumor of the thoracic spine was incurred in 
service.  


ORDER

Entitlement to service connection for post-operative 
residuals of a tumor of the thoracic spine is granted.


REMAND

The Board notes that the foregoing allowance of the claim for 
service connection for a tumor of the thoracic spine may have 
an effect on the claim for aid and attendance benefits.  
However, it is first necessary that the RO assign a 
disability rating for the newly service-connected residuals 
of a thoracic spine tumor.  Only once this is accomplished, 
may the claim for aid and attendance benefits be properly 
considered.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should assign a disability 
rating(s) for the Veteran 's now service-
connected residuals of a thoracic spine 
tumor.  

2.  Thereafter, the RO should 
readjudicate the appellant's claim for 
aid and attendance benefits.  If the 
benefits sought on appeal remain denied, 
the appellant should be provided a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veteran s' 
Appeals or by the United States Court of Appeals for Veteran 
s Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
JOAQUIN AGUAYO-PERELES 
Veteran s Law Judge, Board of Veteran s' Appeals




 Department of Veterans Affairs


